*959
On Return to Remand

PATTERSON, Judge.
We remanded this case for a second time on September 30, 1993, 639 So.2d 957, with instructions that the trial court hold another sentencing hearing, determine whether the sales of controlled substances occurred within a one-mile radius of a school, and resen-tence Sherry Ash Moore in accordance with the appropriate statutes. The trial court has complied with our instructions and has filed a return.
The return discloses that the trial court found that the sales occurred .7 mile from a school. The record supports this finding. The return also discloses that the trial court sentenced Moore in accordance with the appropriate statutes. Code of Alabama 1975, §§ 13A-5-6; 13A-12-250. The trial court resentenced Moore to two years’ imprisonment for each conviction, to be enhanced by an additional five years’ imprisonment for each conviction because the sales occurred within a one-mile radius of a school. The sentences were ordered to be served concurrently.
There being no other issues raised on appeal, and it appearing that the convictions and sentences are proper and supported by the record, the judgments of the trial court are due to be affirmed.
AFFIRMED.
All Judges concur.